DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 04 December 2019, this is a First Action Non-Final Rejection on the Merits. Prior to initial examination, an Examiner’s amendment was filed, and claims 2, 3, 7 and 13 were cancelled and claims 15-21 have been added, therefore claims 1, 4-6, 8-12 and 14-21 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pippen et al (US 2003/0038065 A1, hereinafter Pippen).
Regarding claim 1, Pippen discloses a guiderail (Figures 1 & 2, track system 60) for an underslung robot (Figures 1 & 2, delivery robot(s) 100), comprising: 
a main guiderail suspended in the air by a support frame (Figures 1-2 & 10; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2 wherein the track system includes a plurality of interconnected rails); 
an auxiliary guiderail communicated with the main guiderail, wherein the auxiliary guiderail is suspended in the air by the support frame (Figures 1-2 & 10; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2 wherein the track system includes a plurality of interconnected rails); and 
a switch (Figures 1 & 2, switch(es) 68), provided at a joint between the main guiderail and the auxiliary guiderail, wherein the underslung robot is configured to pass through the switch in traveling (Figures 1-2 & 10; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2, and further as in at least paragraphs 0057 and 0079, wherein as the robot travels along the rail system, the robot is configured to pass through the respective switches to travel to its desired location/destination); and 
road sign indicators (Figures 1 & 2, tags 66), which are respectively installed on the main guiderail and the auxiliary guiderail, wherein the road sign indicators are configured to allow the underslung robot to recognize where it is located, and each of the road sign indicators comprises: a two-dimensional code, a color block mark, a figure size mark, a figure color mark and/or a figure quantity mark, wherein the main guiderail and the auxiliary guiderail are laid in a plane, or laid in a three-dimensional space (Figures 1-2 & 10; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as a gap, provided at a joint between the main guiderail and the auxiliary guiderail, wherein the underslung robot is configured to pass through the gap in traveling.  That said, the technical problem to be solved by the instant invention is: how to prevent a suspension type robot from colliding with non-travelling guiderails at the position where guide rails are connected to each other. Therefore, it would have been an obvious matter of design choice to provide a switch element in place of the claimed “gap”, since Applicant has not disclosed that a gap solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switch element as taught by Pippen, to ensure the robot does not collide with non-travelling guiderails.
Regarding claim 4, Pippen further discloses wherein an angle V between the main guiderail and the auxiliary guiderail is an acute angle (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2, wherein the interconnected rail sections connect at the switch elements which are tangent to the curves of the rail system).
Regarding claim 5, Pippen further discloses wherein the angle V is smaller than 30 degrees (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2, wherein the interconnected rail sections connect at the switch elements which are tangent to the curves of the rail system).
Regarding claim 6, as noted above, with respect to claim 1, Pippen is silent wherein the gap is in an elongated shape, and a length direction of the gap is the same as a length direction of the auxiliary guiderail, or the length direction of the gap is the same as a length direction of the main guiderail.  As similarly noted above, it would have been an obvious matter of design choice provide wherein the connection(s) (i.e. switches) of the plurality of rails are designed such that the robot is configured to easily travel through one or more switching elements, since Applicant has not disclosed that a gap solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switch element as taught by Pippen, to ensure the robot travels smoothly along the track system.
Regarding claim 8, Pippen further discloses wherein the support frame has one end on which the main guiderail and the auxiliary guiderail are to be fixed, and the other end fixed on a ground or under a ceiling of a building (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2).
Regarding claim 9, Pippen discloses an underslung robot (Figures 1-3 & 10, robot(s) 100), comprising: wheels (Figures 3, 6 & 10, wheel(s) 104, 109), provided in a number of two, configured to carry the underslung robot, wherein at least one of the wheels is a power wheel (Figure 6, traction wheel 109) and the power wheel is controlled by a controller (Figure 10, controller 120) of the underslung robot, and the wheels are configured to roll along the main guiderail or the auxiliary guiderail of the guiderail for an underslung robot according to claim 1 (as provided in claim 1 above) (Figures 4-8; at least as in paragraphs 0046, 0052-0060 and 0079, specifically as shown in the respective Figures); and 

wherein when the underslung robot travels from the main guiderail to the auxiliary guiderail, or travels from the auxiliary guiderail to the main guiderail, the booms is configured to pass through the switch.  As noted above, with respect to claim 1, Pippen is silent regarding wherein the guiderail includes a gap, provided at a joint between the main guiderail and the auxiliary guiderail, wherein the underslung robot is configured to pass through the gap in traveling.  That said, the technical problem to be solved by the instant invention is: how to prevent a suspension type robot from colliding with non-travelling guiderails at the position where guide rails are connected to each other. Therefore, it would have been an obvious matter of design choice to provide a switch element in place of the claimed “gap”, since Applicant has not disclosed that a gap solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switch element as taught by Pippen, to ensure the robot does not collide with non-travelling guiderails.
Regarding claim 10, Pippen discloses the underslung robot further comprising: a road sign collecting sensor (Figure 3, bar code reader 122), installed inside the underslung robot and configured to collect information indicated by the road sign 
Regarding claim 11, Pippen further discloses wherein the power system comprises: a steering motor (Figure 6, motor 110), whose housing is fixed with the rack, wherein a rotating shaft of the steering motor is fixed with each of the booms, and the steering motor is controlled by the controller of the underslung robot (Figure 6; at least as in paragraphs 0054-0055).
Regarding claim 12, Pippen further discloses wherein the power wheel comprises: a servo motor, whose housing is fixed with each of the booms, wherein a main shaft of the servo motor is fixed with a main shaft of each of the wheels (Figure 6; at least as in paragraphs 0054-0055).
Regarding claim 14, Pippen further discloses an operating system of an underslung robot, comprising the guiderail for an underslung robot according to claim 1 (as provided in claim 1 above) and the underslung robot according to claims 9 (as provided in claim 9 above), and further comprising: 
a server (Figure 1, central control 30), which is in wireless communication with a plurality of underslung robots, wherein the server is configured to control the underslung robots to move forward, move backward and/or turn to make the underslung robots capable of unloading goods in a designated position (Figure 1; at least as in paragraphs 0045-0046 and 0052-0053, specifically wherein control can of course be centralized, 
Regarding claim 15, Pippen further discloses wherein an angle V between the main guiderail and the auxiliary guiderail is an acute angle (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2, wherein the interconnected rail sections connect at the switch elements which are tangent to the curves of the rail system).
Regarding claim 16, Pippen further discloses wherein the angle V is smaller than 30 degrees (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2, wherein the interconnected rail sections connect at the switch elements which are tangent to the curves of the rail system).
Regarding claim 17, as noted above, with respect to claim 1, Pippen is silent wherein the gap is in an elongated shape, and a length direction of the gap is the same as a length direction of the auxiliary guiderail, or the length direction of the gap is the same as a length direction of the main guiderail.  As similarly noted above, it would have been an obvious matter of design choice provide wherein the connection(s) (i.e. switches) of the plurality of rails are designed such that the robot is configured to easily travel through one or more switching elements, since Applicant has not disclosed that a gap solves any stated problem or is for any particular purpose and it appears that the 
Regarding claim 18, Pippen further discloses wherein the support frame has one end on which the main guiderail and the auxiliary guiderail are to be fixed, and the other end fixed on a ground or under a ceiling of a building (Figures 1 & 2; at least as in paragraphs 0046, 0052-0057 and 0079, specifically as shown in at least Figures 1 & 2).
Regarding claim 19, Pippen further discloses wherein the underslung robot further comprises a road sign collecting sensor (Figure 3, bar code reader 122), installed inside the underslung robot and configured to collect information indicated by the road sign indicators, wherein the road sign collecting sensor is connected with the controller of the underslung robot, and the road sign collecting sensor comprises a camera (Figure 3; at least as in paragraphs 0053-0057).
Regarding claim 20, Pippen further discloses wherein the power system comprises a steering motor (Figure 6, motor 110), whose housing is fixed with the rack, wherein a rotating shaft of the steering motor is fixed with each of the booms, and the steering motor is controlled by the controller of the underslung robot (Figure 6; at least as in paragraphs 0054-0055).
Regarding claim 21, Pippen further discloses wherein the power wheel comprises a servo motor, whose housing is fixed with each of the booms, wherein a main shaft of the servo motor is fixed with a main shaft of each of the wheels (Figure 6; at least as in paragraphs 0054-0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes US 2008/0281717 A1 issued to Kortelainen which is directed towards an overhead robot travelling on overhead rails in a warehouse rail system, which also appears to read on several of Applicant’s currently provided claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664